Case 1:19-cv-00795-BPG Document 25-3 Filed 07/29/19 Page 1 of 6
                   Case 1:19-cv-00795-BPG Document 25-3 Filed 07/29/19 Page 2 of 6

10. 06. 01. 03


'?? RePortable Diseases,Conditions, Outbreaks, andUnusualManifestations; Submitting
Clinical Materials.

  A, A person, assetforthinRegulation .04ofthischapter, shallreportthediseasesorconditionslistedin§Cofthisregulation, orany
otherconditionasrequestedbytheSecretary.

  B Within1 workingdayofa positivelaboratoryfindingfora diseaseorconditionlistedin§Cofthisregulation, oruponrequestof
the Secretary, the director ofa medical-laboratory shall:
     (1) SubmitclinicalmaterialtotheDepartment'spublichealthlaboratory;and
     (2) Include information abouttheclinicalmaterial ona formprovidedbythe Secretary.
  C. List ofReportableDiseasesandConditions.

   HEALTHCAREPROVIDERS,                                                                                 TIMEFRAMEFOR
                                                                LABORATORIES
  INSTITUTIONS,AND OTHERS1                                                                                  REPORTING2
        Diseasesand Conditions                     LaboratoryEvidenceof           Submit Clinical    Immediate     Within 1
                                                                                  Materials to the                WorkingDay
                                                                                   Department3
(1) An outbreak ofa diseaseof
known orunknown etiology fhatmay similar etiological aSentefrom a
                               4      '   groupingor clustering ofpatients
be a dangerto the public health4
(2) A single case of a disease or
condition not otherwise included in
this table ofknown or unknown             An etiologic agent suspectedto cause
                                          that diseaseor condition
etiology, thatmaybe a dangerto the
public health
(3) An unusual manifestation of a
communicable disease in an                An etiologic agent suspected to cause
                                                                                                                         x
                                          that disease
individual

(4) Acquired immunodeficiency
                                          RefertoCOMARlO. 18                                          RefertoCOMARlO. 18
syndrome (AIDS)5
(5) Amebiasis                             Entamoeba histolytica                                                          x

(6) Anaplasmosis                          Anaplasmaphagocytophilum                                                       x

(7) Animal bites                          Not Applicable                                                x

(8) Anthrax                               Bacillus anthracis                            x               x

(9) Arboviralinfectionsincluding,         Any associated arbovirus including,
but not limited to:                       but not limited to:
   (a) Denguefever;                         (a) Dengue vims;
   (b) Eastern equine encephalitis;          (b) Eastern equineencephalitis
   (c) LaCrosse virus infection;          vims;
   (d) St. Louis encephalitis;               (c) LaCrosse virus;                        x               x
   (e) Western equine encephalitis;          (d) St. Louis encephalitisvims;
   (f) WestNile virus infection;             (e) Westernequine encephalitis
   (g) Yellow fever                       virus;
                                             (f) WestNile vims;
                                             (g) Yellow fever virus
(lO)Babesiosis                            Babesiaspecies                                                                 x
(11) Botulism                             Clostridiumbotulinum, botulinum                               x
                     Case 1:19-cv-00795-BPG Document 25-3 Filed 07/29/19 Page 3 of 6

                                         toxin, or other botulism producing
                                         Clostridia
 (12) Brucellosis                        Brucella species                               x

 (13) Campylobacteriosis                 Campylobacterspecies                           x                           x

 (14) Chancroid                          Haemophilus ducreyi                                                        x

 (15) Chlamydiatrachomatis
 infection, including                    Chlamydiatrachomatis                   X (ifLGVstrain)                     x
 lymphogranuloma venereum (LGV)
 (16) Cholera                            Vibrio cholerae                               x

 (17) Coccidioidomycosis                 Coccidioides immitis                                                       x


 (18) Creutzfeldt-Jakob disease          14-3-3 protein from CSF or any brain
                                                                                                                    x
                                         pathology suggestiveofCJD
 (19) Cryptosporidiosis                  Cryptosporidium species                                                    x

 (20) Cyclosporiasis                     Cyclospora cayatensis                                                      x

 (21) Diphtheria                         Corynebacteriumdiphtheriae                    x

 (22) Ehrlichiosis                                    scies                                                         x

                                                                                 X (Infectious
                                        Isolation from or demonstration in          agents as
                                                                                    indicated
(23) Encephalitis, infectious           brain tissue, central nervous system
                                                                                elsewhere in §C                    x
                                        tissue, or cerebrospinalfluid, ofany
                                        pathogenicorganism                      ofthis regulation
                                                                                and viral agents
                                                                                except for HSV)
(24) Epsilon toxin of Clostridium
perfiingens                             Clostridiumperfringens, epsilontoxin                          x


(25) Escherichia coli 0157:H7
                                        Escherichia coli 0157:H7                       x              x
infection

(26) Giardiasis                         Giardia species                                                            x

(27) Glanders                           Burkholderia mallei                            x             x

(28) Gonococcal infection               Neisseria gonorrhoeae                                                      x

(29) Haemophilusinfluenzae              Haemophilus influenzae, isolated
                                                                                       x             x
invasive disease                        from a normally sterile site
(30) Hantavirus infection               Hantavims                                      x             x

(31) Harmful algalbloom related
ilhiess                                 Not Applicable                                                             x


(32) Hemolytic uremic syndrome,
post-diarrheal                          NotApplicable

(33) Hepatitis A acute infection        Hepatitis A viros IgM
(34) Hepatitis, viral (B, C, D, E, G,   Hepatitis B, C, D, E, andG vims,
                                                                                                                   x
all other types, and undetermined)      other types
(35) Human immimodeficiency virus
                                        RefertoCOMARlO.18                                           RefertoCOMARlO. 18
(HW)5

(36) Influenza- associated pediatric    Influenza virus-associated pediatric
mortality                               mortality in persons younger than 18                                       x
                                        years old (if known)
(37) Influenza:novel influenzaA         Isolationofinfluenzavirus from                               x
                    Case 1:19-cv-00795-BPG Document 25-3 Filed 07/29/19 Page 4 of 6
 virus infection                       humans ofa novel or pandemic strain

 (38) Isosporiasis                     Cystoisospora belli (synonym
                                                                                                        x
                                       Isospora belli)
 (39) Kawasakisyndrome                 Not Applicable                                                   x


 (40) Legionellosis                                                            X (if isolate from
                                       Legionella species                                           x
                                                                                    human)
 (41) Leprosy                          Mycobacteriumleprae                             x                x

 (42) Leptospirosis                    Leptospirainten-ogans                           x                x

 (43) Listeriosis                      Listens monocytogenes                           x                x

 (44) Lyme disease                     Borreliaburgdorferi                                              x

 (45) Malaria                          Plasmodiumspecies                               x                x

(46) Measles (mbeola)                  Measles vims                                                 x

(47) Melioidosis                       Burkholderiapseudomallei                        x            x

                                                                                 X (Infectious
                                                                                   agents as
                                      Isolation or demonstration of any            indicated
(48) Meningitis, infectious           bacterial, fungal, or viral species in   elsewherein §C           x
                                       cerebrospinal fluid                     of this regulation
                                                                               and viral agents
                                                                               except for HSV)
                                      Neisseriameningitidis(including
(49) Meningococcal invasive disease   serogroup, if known), isolated from a            x            x
                                      normally sterile site

                                      Variousmicrosporidianprotozoa,
(50) Microsporidiosis                 includingbutnot limitedto                                         x
                                      Encephalitozoonspecies
(51) Mumps (infectious parotitis)     Mumps vims                                                        x


(52) Mycobacteriosis, other than      Mycobacterium species, other than
tuberculosis andleprosy               Mycobacteriumtuberculosis complex                                 x
                                      or Mycobacterium leprae
(53) Pertussis                        Bordetella pertussis                                          x

(54) Pertussis vaccine adverse
reactions
                                      Not Applicable                                                    x


                                      Cholinesterase below the nonnal
(55) Pesticiderelated illness                                                                           x
                                      laboratory range
(56) Plague                           Yersiniapestis                                  x             x

(57) Pneumoniain a health care
worker resulting in hospitalization   Variousorganisms                                                  x


(58) Poliomyelitis                    Poliovirus                                      x             x


(59) Psittacosis                      Chlamydophila psittaci (formerly
                                                                                                        x
                                      Chlamydiapsittaci)
(60) Q fever                          Coxiella bumetii                                              x

(61) Rabies(human)                    Rabies vims                                                   x

                                      Ricin toxin (from Ricinus communis
(62) Ricintoxinpoisoning                                                                            x
                                      castor beans)
(63) Rocky Mountain spotted fever     Rickettsia rickettsii                                             x
                   Case 1:19-cv-00795-BPG Document 25-3 Filed 07/29/19 Page 5 of 6
 (64) Rubella (German measles) and       Rubella vims                                 x
 congenitalrubella syndrome

 (65) Salmonellosis (aontyphoidal)       Salmonella species, including            x       x
                                         serogroup, if known
 (66) Severeacuterespiratory             SARS-associatedcoronavirus (SARS-        x   x
 syndrome (SARS)                         CoV)
 (67) Shiga-like toxin producing         Shiga toxin, shiga-like toxin, or the
                                                                                  x   x
 enteric bacterial infections            toxin-producingbacterium

 (68)Shigellosis                         Shigella species, including species or   x
                                         serogroup, if known
 (69) Smallpox andother                  Variolavirus, vacciniavims, and
                                                                                  x   x
 orthopoxvirus infections                otherorthopoxviruses
 (70) Staphylococcal enterotoxin B
                                         Staphylococcus enterotoxin B                 x
 poisoning

 (71) Streptococcal invasive disease,   Streptococcuspyogenes, Group A,           x       x
 Group A                                isolated from a normally sterile site
 (72) Streptococcalinvasive disease,    Streptococcus agalactiae. Group B,        x       x
 Group B                                isolated from a nonnally sterile site
(73) Streptococcus pneumoniae           Streptococcuspneumoniae, isolated
                                                                                  x       x
invasive disease                        from a normally sterile site
(74) Syphilis                           Treponema pallidum                                x

(75) Tetanus                            Clostridium tetani                                x

(76) Trichinosis                        Trichinella spiralis                              x

(77) Tuberculosis, active disease and
suspectedactivetuberculosis6            Mycobacteriumtuberculosiscomplex          x   x


(77-1) Tuberculosis, latent infection   Mycobacterium tuberculosis complex,
                                                                                          x
(LTBI)7                                 latent infection

(78) Tularemia                          Francisellatularensis                     x   x

(79) Typhoidfever (case, carrier, or
both, ofSalmonellaTyphi)                SalmonellaTyphi                           x   x


(80) Vancomycin-intermediate
                                        Intermediate resistance ofthe S.
Staphylococcusaureus (VISA)                                                       x       x
infection or colonization               aureusisolateto vancomycin

(81) Vancomycin-resistant
                                        Resistanceofthe S. aureus isolate to
Staphylococcus aureus (VRSA)                                                      x       x
infection or colonization               vancomycm

(82) Varicella (chicken pox), fatal     Varicella-zostervirus (Human
cases only                                                                                x
                                        herpesvirus 3)
(83) Vibriosis,non-cholera8             All non-choleraVibriospecies8                     x

                                        All hemorrhagicfeverviruses,
(84) Viral hemorrhagic fevers (all      including but not limited to Crimean-
                                                                                      x
types)                                  Congo, Ebola,Marburg,Lassa,
                                        Machupo vimses
(85) Yersiniosis                        Yersiniaspecies                           x       x

 Footnotes;


         AsrequiredtoreportinRegulation .04A(1)-<3),(5), and(6) ofthischapter.
     .
                    Case 1:19-cv-00795-BPG Document 25-3 Filed 07/29/19 Page 6 of 6

      " The timeframe for reporting is specified in Regulation . 04C ofthis chapter.

     '. Clinical material shall be submitted according to §B ofthis regulation.

     '. Any grouping or clustering ofpatients having similar disease, symptoms, or syndromes that may indicate the presence of a
disease outbreak.


     5-Acquiredimmunodeficiencysyndrome(AIDS)andhumanimmunodeficiencyvims(HIV),includingCD4+lymphocytecount
andviral load, arereportableunderCOMAR 10. 18.

      . Tuberculosis confirmedbycultureandsuspectedtuberculosis asindicatedby:
       (a) A laboratory confirmed acid-fast bacillus on smear;

       (b) An abnormal chest radiograph suggestive of active tuberculosis;

       (c) A laboratory confirmed biopsy report consistent with active tuberculosis; or

       (d) Initiation of two or more anti-tuberculosis medications.

      . Latenttuberculosis infection as indicatedwhen:

       (a) There is a positive result on anInterferon Gamma Release Assay, Tuberculin SkinTest, or any other test indicating
tuberculosis infection; and

       (b) Active or suspectedtuberculosis hasbeenruled out.

     8-Vibriosis, non-cholera, identified inanyspecimen takenfromteeth, gingival tissues, ororalmucosa isnotreportable.
